UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-4336


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BOBBY JERMAINE TURRENTINE,

                 Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:12-cr-00153-TDS-1)


Submitted:   November 19, 2013             Decided:   November 21, 2013


Before MOTZ, GREGORY, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jonathan Leonard, LAW OFFICE OF JONATHAN LEONARD, Winston-Salem,
North Carolina, for Appellant.    Michael A. DeFranco, Assistant
United   States  Attorney,   Greensboro,  North   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Bobby Jermaine Turrentine appeals his conviction and

eighty-month        sentence      imposed       following            his    guilty       plea    to

possession with intent to distribute ten grams of cocaine base,

in violation of 21 U.S.C. § 841(a)(1) (2012), and possession of

a   firearm       in    furtherance        of   a    drug       trafficking         crime,       in

violation     of       18    U.S.C.     § 924(c)(1)(A)           (2012).            On    appeal,

counsel has filed a brief pursuant to Anders v. California, 386
U.S. 738 (1967), stating that there are no meritorious issues

for appeal but questioning whether the district court imposed an

unreasonable sentence.             Turrentine was notified of his right to

file a pro se supplemental brief but has not done so.                                           The

government     has      declined      to    file     a    response         brief.        For    the

reasons that follow, we affirm.

             We review a sentence for reasonableness, applying “a

deferential        abuse-of-discretion              standard.”              Gall    v.     United

States, 552 U.S. 38, 41 (2007).                     We “must first ensure that the

district      court         committed      no   significant           procedural          error,”

including      improper          calculation         of        the     Guidelines          range,

insufficient consideration of the 18 U.S.C. § 3553(a) (2012)

factors,     or    inadequate         explanation         of    the        sentence      imposed.

Gall, 552 U.S. at 51; see also United States v. Lynn, 592 F.3d
572,   575    (4th       Cir.    2010)      (noting       same).            If     we    find    no

procedural error, we examine the substantive reasonableness of a

                                                2
sentence under “the totality of the circumstances.”                              Gall, 552
U.S. at 51.       The sentence imposed must be “sufficient, but not

greater than necessary,” to satisfy the goals of sentencing.

See 18 U.S.C. § 3553(a).             We presume on appeal that a within-

Guidelines       sentence     is    substantively             reasonable,        and    the

defendant    bears      the    burden       to       “rebut    the    presumption       by

demonstrating that the sentence is unreasonable when measured

against the § 3553(a) factors.”                 United States v. Montes-Pineda,

445 F.3d 375, 379 (4th Cir. 2006) (citation omitted).

            Our    review     of   the     record      reveals    that     Turrentine’s

sentence was reasonable.           The district court properly calculated

Turrentine’s      Guidelines       range    and       sentenced      him   within      that

range and the applicable statutory range.                      The court provided a

lengthy explanation of the basis for its sentence, carefully

grounded    in    the   § 3553(a)     factors.           Further,     Turrentine        has

failed to rebut the presumption of reasonableness accorded his

within-Guidelines sentence.              See Montes-Pineda, 445 F.3d at 379.

We   therefore    discern     no   abuse        of   discretion      in    the    sentence

imposed.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Turrentine’s conviction and sentence.                              This

court requires that counsel inform Turrentine, in writing, of

the right to petition the Supreme Court of the United States for

                                            3
further    review.       If      Turrentine    requests       that   a   petition   be

filed,    but    counsel      believes   that    such     a    petition     would   be

frivolous, then counsel may move in this court for leave to

withdraw from representation.            Counsel’s motion must state that

a copy thereof was served on Turrentine.

            We dispense with oral argument because the facts and

legal    contentions     are      adequately    presented       in   the   materials

before    this   court     and    argument    would   not     aid    the   decisional

process.

                                                                             AFFIRMED




                                         4